Exhibit 10.99

 

LOGO [g78055img_01.jpg]   

Path 1 Network Technologies Inc.

6215 Ferris Sq., Suite 140

San Diego, CA 92121

 

Phone 858.450.4220

Fax 858.450.4203

www.path1.com

Offer Letter

November 13, 2005

Thomas L. Tullie

P.O. Box 675206

Rancho Santa Fe, CA 92067

Dear Mr. Tullie:

Pursuant to this letter agreement (the “Agreement”) and subject to completing
background investigations and you providing evidence of your United States
citizenship or eligibility to work in the United States, we are pleased to make
to you the following offer of employment with Path 1 Network Technologies Inc.
(the “Company”):

 

1. Responsibilities

Your title will be President and Chief Executive Officer (or CEO) of the
Company, effective November 15, 2005 (the “Effective Date”). As the CEO, you
will serve full-time in San Diego, California and report to the Board of
Directors of the Company (the “Board”). You also will serve as a member of the
Board at no additional compensation. It is acknowledged that continuation of
your service as a director shall be subject to your re-election by the Company’s
stockholders. The Company agrees to propose to the stockholders at each
appropriate annual meeting during the term hereof your re-election as a member
of the Board, provided you are otherwise eligible for re-election. Nothing in
this Agreement prevents you from engaging in other outside activities that do
not materially and adversely conflict with your responsibilities as CEO of the
Company, or that require any substantial amount of time. You agree not to serve
on outside Boards of Directors of more than two for-profit companies without the
Company’s prior written consent, which shall not be unreasonably withheld. In
all events, you will promptly notify the Board of any board seats which you may
from time to time accept.



--------------------------------------------------------------------------------

2. Term of Employment

The initial term of your employment shall commence on the Effective Date and
shall, except as provided in Section 4.1 hereof, continue for a term of three
(3) years following the Effective Date (the “Initial Term”). Thereafter, the
term of this Agreement shall be automatically extended for successive and
additional two-year periods, unless either party shall provide a written notice
of termination to the other at least ninety (90) days prior to the end of the
Initial Term or any extended term. The term of this Agreement is subject to
early termination in accordance with the provisions set forth in Section 4
hereof.

 

3. Compensation and Benefits

You shall be entitled to the following:

 

  3.1 (a) Base salary at the annual rate of $300,000, or at such increased rate
as the Board, in its sole discretion, may hereafter from time to time determine
(“Base Salary”), payable bi-weekly less required tax withholding. During the
term of this Agreement, your Base Salary will be reviewed annually by the Board
to determine whether such Base Salary should be increased in light of your
duties, responsibilities and performance, and, if it is determined by the Board
that an increase is merited, such increase shall be promptly put into effect and
your Base Salary, as so increased, shall constitute your Base Salary for
purposes of this Section 3.1(a). Your Base Salary cannot be decreased by the
Company or the Board during the Term of this Agreement.

 

  3.1 (b) Within thirty (30) days after the Effective Date, the Board and you
shall mutually agree on (a) appropriate and reasonably obtainable criteria which
the Board or its Compensation Committee are to consider with regard to an annual
bonus and (b) the target amount of such annual bonus or the formula by which
such annual bonus target amount is to be determined. The Board shall meet with
you annually for this purpose, within sixty (60) days prior to the start of each
Term year. During the initial year of this Agreement, the target bonus amount
shall be 50% of Base Salary with the bonus percentage thereafter to be based on
agreed upon metrics but in no event less than 25% of the Base Salary. The bonus
shall be payable no later than thirty (30) days following the conclusion of the
Term year for which the bonus was earned and may be paid either as cash or
Company stock or options, or any combination thereof at your option. At the end
of the initial year of this Agreement, you will received a minimum guaranteed
target bonus payment of 25% of your Base Salary, regardless of whether the
criteria established by the Company for receiving the entire target bonus have
been met.

 

  3.2 Fringe benefits (medical, disability insurance, 401k plan, vacation) shall
be according to the Company policies in place from time to time for all
employees and its executives. The Company reserves the right to change its
benefit programs or policies, and/or its providers, at any time.



--------------------------------------------------------------------------------

  3.3 Annual paid vacation at the rate of five weeks per annum, which shall
accrue from the Effective Date in accordance with the Company’s standard
policies (including the cap established by such policies).

 

  3.4 Subject to Board approval, within ten (10) days following the Effective
Date, you will receive an inducement grant of 150,000 incentive stock options
(the “Initial Options”) that are fully vested upon grant but which will not be
exercisable for one year, and which are further conditioned upon you remaining
with the Company as CEO for said one year period unless you are terminated
without Cause or leave for Good Reason prior to the one year period. The
exercise price for the Initial Options will be set equal to the closing price of
the Company’s common stock on the date the Board grants the options.
Additionally, within ten (10) days following the Effective Date, you will
receive 250,000 restricted shares that will vest two years from the Effective
Date, 50,000 restricted shares that will vest three years from the Effective
Date, and 50,000 additional stock options that — will vest three years from the
Effective Date (the “Initial Shares”), subject to continuation of your service
as CEO. The parties acknowledge and agree that it was their intention for your
options and shares in the aggregate to represent at least 5% of the Company’s
fully diluted capitalization as of the Effective Date. In the event that the
Company obtains equity funding during your service you will receive compensation
in the form of fully-vested shares, options or cash, as elected by you, in an
amount equal to five percent (5%) of the net proceeds from such funding. This
section shall not apply to debt funding unless and until said debt funding is
actually converted into equity. This section shall not apply to any exercise or
conversion of any currently outstanding stock options, warrants or convertible
preferred stock, or any stock options ever granted to you, nor shall it apply to
any future stock options or warrants unless and until they are actually
exercised for stock. This section shall not apply to debt funding unless and
until said debt funding is actually converted into equity. All of your shares or
options shall be duly registered on Form S-8 or other appropriate form.

In the event of the occurrence of a Change of Control (as defined below), all
options and shares shall immediately vest and become exercisable in full and any
of your options shall continue to be exercisable for a period of two years or
until the applicable expiration date of such options (in accordance with their
terms), whichever period is shorter, whether or not you also become entitled to
the amounts and benefits set forth in Section 4.2(a) below. For purposes of this
Agreement, “Change of Control” shall mean any of the following events:

 

  (a) a sale, lease or other disposition of all or substantially all of the
assets of the Company.

 

  (b)

either a merger or consolidation in which the Company is not the surviving
corporation and the stockholders of the Company immediately prior to the merger
or consolidation fail to possess direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the securities of the surviving
corporation (or if the surviving corporation is a controlled subsidiary of
another entity, then the required



--------------------------------------------------------------------------------

 

beneficial ownership shall be determined with respect to the securities of that
entity which controls the surviving corporation and is not itself a controlled
subsidiary of any other entity) immediately following such transaction, or a
reverse merger in which the Company is the surviving corporation and the
stockholders of the Company immediately prior to the reverse merger fail to
possess direct or indirect beneficial ownership of more than fifty percent
(50%) of the securities of the Company (or if the Company is a controlled
subsidiary of another entity, then the required beneficial ownership shall be
determined with respect to the securities of that entity which controls the
Company and is not itself a controlled subsidiary of any other entity)
immediately following the reverse merger (for purposes of this section, any
person who acquired securities of the Company prior to the occurrence of a
merger, reverse merger, or consolidation in contemplation of such transaction
and who after such transaction possesses direct or indirect beneficial ownership
of at least ten percent (10%) of the securities of the Company or the surviving
corporation (or if the Company or the surviving corporation is a controlled
subsidiary, then of the appropriate entity as determined above) immediately
following such transaction shall not be included in the group of stockholders of
the Company immediately prior to such transaction).

 

  (c) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of the
voting power of the Company’s securities.

 

  (d) The dissolution or liquidation of the Company.

 

  3.5 Reimbursement from the Company for all reasonable and customary expenses
incurred by you in performing services under this Agreement, including travel
expenses, expenses related to wireless communications (cell phone and
Blackberry) and reasonable expenses related to home communications for the
company (e.g., high speed internet access, fax, computer and accessories if
needed) and other out-of-pocket expenses, in accordance with your expense
account and the Company’s reimbursement policies and provided that you shall
submit to the Company reasonable documentation with respect to such expenses.

 

4. Termination of Employment

 

  4.1 Events of Termination

Your employment with the Company may be terminated prior to the expiration of
the Initial Term or extended term set forth in Section 2 hereof as follows:

 

  (a)

By the Company With Cause. Your employment with the Company may be terminated at
any time for “Cause.” As used in this Agreement, the



--------------------------------------------------------------------------------

 

term “Cause” shall mean (i) your willful and material misconduct which results
in material damage to the Company, wither economic or otherwise, or willful
failure to fulfill and perform your material and stated duties which results in
material damage to the Company, either economic or otherwise, including the
obligations stated herein, which willful and material misconduct or willful
failure, if curable, is not fully cured to the reasonable satisfaction of the
Board within thirty (30) days after written notice thereof, (ii) any material
breach by you of any material provision of this Agreement or the policies
pertaining to Company employees which the Company adopts from time to time and
provides you with a copy of, which results in material damage to the Company,
either economic or otherwise and which, if curable, is not fully cured to the
reasonable satisfaction of the Board within thirty (30) days after written
notice thereof, or (iii) your committing a willful and material act of theft,
fraud, dishonesty, or embezzlement with regard to the Company or your conviction
of a felony.

 

  (b) By the Company Without Cause; By You With Good Reason. Your employment
with the Company may be terminated, at any time by written notice to the other,
without Cause by the Company or for “Good Reason” by you. As used herein, the
term “Good Reason” shall mean the occurrence of any of the following: (i) any
material change in the location for the performance of your duties or the
character or scope of your position, duties, authority, or responsibilities
hereunder (except in each case in connection with the termination of your
employment for Cause or disability or as a result of your death, or temporarily
as a result of your illness or other absence), including but not limited to
failing to continue you in the position of Chief Executive Officer, (ii) any
material breach by the Company of any provision of this Agreement, including but
not limited to failure to provide you with the Base Salary, bonuses, options or
shares in accordance with the terms set forth in Section 3 hereof, which breach
is not fully cured to your reasonable satisfaction within thirty (30) days after
written notice from you thereof, (iii) failure of any successor to the Company
to assume in a writing delivered to you upon the assignee becoming such, the
obligations of the Company hereunder, or (iv) a Change in Control.

 

  (c) By You Without Good Reason. Your employment with the Company may be
terminated by you without Good Reason, at any time upon notice to the Company.

 

  (d) Death. In the event of your death, your employment shall terminate on the
date of death.

 

  (e)

Disability. In the event of your Disability (as defined below), the Company may
terminate your employment by giving to you a written notice of termination. For
purposes of this Agreement, “Disability” means your inability to, even with
reasonable accommodation, substantially



--------------------------------------------------------------------------------

 

perform your duties hereunder for ninety (90) consecutive days or one hundred
eighty (180) days out of three hundred sixty five (365) days as a result of a
physical or mental illness or condition, and, within thirty (30) days after
written notice of the Company’s intent to terminate your employment pursuant to
this Section, you have not returned to work. If any question shall arise as to
whether you are unable to substantially perform your duties hereunder, the
determination will be made through a medical examination by a physician mutually
selected by you and the Company.

 

  4.2 The Company’s Obligations Upon Termination

Following the termination of your employment under the circumstances described
below, the Company shall pay to you the following compensation and provide the
following benefits in full satisfaction and final settlement of any and all
claims and demands that you or the Company then have or thereafter may have
against each other in connection with this Agreement and the termination of your
employment that are lawfully released by the mutual release described in
Section 4.3 below, subject to the execution of the mutual release by you and the
Company as provided in Section 4.3 below prior to the provision of the
compensation and benefits set forth below:

 

  (a) Termination Without Cause by the Company or with Good Reason by You or
Failure by the Company to Renew the Initial Term or any extended term. In the
event that your employment shall be terminated by the Company or you pursuant to
Section 4.1(b) hereof, you will be entitled to the continued payment of your
Base Salary (less required tax withholding) for a period of twelve (12) months
from the date of termination or expiration, as the case may be, subject to the
provisions of Section 7.13. In addition, any options or restricted shares
granted to you shall immediately vest and any of your options shall remain
exercisable and will not terminate until the date which is 24 months after such
termination, or until the applicable expiration date of such options (in
accordance with their terms), whichever period is shorter. In addition, the
Company shall reimburse you for any expenses incurred through the date of such
termination in accordance with Section 3.5 hereof, shall pay you for any
vacation time that you had earned but not used through the date of termination,
at your final base rate of pay, shall pay you for any Base Salary and bonus
earned, but not paid through the date of termination, and shall pay you l/12th
of the maximum bonus award for each month that you have provided services as CEO
during the year in which such termination occurs.

 

  (b)

Termination by the Company for Cause or by You Without Good Reason. In the event
that your employment shall be terminated by the Company pursuant to Section 4.1
(a) hereof (or if you voluntarily resign otherwise than for Good Reason, in
accordance with Section 4.1(c) hereof prior to the expiration of the then
current term of this Agreement), you shall be



--------------------------------------------------------------------------------

 

entitled to no further compensation or other benefits under this Agreement,
other than any Base Salary earned by you on or prior to the date of such
termination, but not yet paid and any unpaid bonus awarded (or required to be
awarded based on the full achievement of one or more pre-established and fully
objective criteria) for the year preceding the year in which termination occurs.
In addition any of your options shall remain exercisable and will not terminate
until the date which is 24 months after such termination, or until the
applicable expiration date of such options (in accordance with the terms),
whichever period is shorter. In addition, the Company shall reimburse you for
any expenses incurred through the date of such termination in accordance with
Section 3.5 hereof, and shall pay you for any vacation time that you had earned
but not used through the date of termination, at your final base rate of pay.
Upon termination by the Company of your employment for Cause or termination for
reason other than Good Reason by you, all of your rights under this Agreement
(except as otherwise set forth herein including your rights to any and all
vested options in accordance with their terms, and vested shares) shall
immediately terminate and the Company shall have no further obligation to you.

 

  (c) Termination Upon Death or Disability. In the event that your employment
shall be terminated pursuant to Section 4.1(d) or 4.1(e) hereof, the Company
shall pay you (or your estate or trust or legal representatives) all Base Salary
earned, but unpaid, through the date of termination and any unpaid bonus awarded
(or required to be awarded based on the full achievement of one or more
pre-established and fully objective criteria) for the year preceding the year in
which termination occurs and shall reimburse you (or your estate or trust or
legal representatives) for any expenses incurred through the date of such
termination in accordance with Section 3.5 hereof. In addition any of your
options shall remain exercisable and will not terminate until the date which is
24 months after such termination, or until the applicable expiration date of
such options (in accordance with their terms), whichever period is shorter. The
Company shall also pay you or your estate or trust or legal representative for
any vacation time that you had earned but not used through the date of
termination, at your final base rate of pay.

 

  4.3 Release. Notwithstanding the foregoing, as a condition for the provision
of the compensation and benefits set forth in this Section 4, you and the
Company will sign a mutual release of all claims against each other and your
respective officers, agents, employees, heirs, assignees, and members of the
Board, on such terms and form as agreed by the Company and you which shall be
binding on both parties and their respective officers, agents, employees, heirs,
assignees, and the members of the Board.

 

5. Relocation

You will not be entitled to any relocation benefits under the terms of this
Agreement.



--------------------------------------------------------------------------------

6. Proprietary Information and Inventions

You immediately shall enter into a Proprietary Information and Inventions
Agreement with the Company as agreed by you. Such Agreement shall survive your
employment in accordance with applicable law.

 

7. Miscellaneous

 

  7.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to principles
of conflict of laws.

 

  7.2 Arbitration. Any controversy or claim based on, arising out of or relating
to the interpretation and performance of this Agreement or any termination
hereof shall be solely and finally settled by arbitration under the employment
dispute rules of the American Arbitration Association, and judgment on the award
rendered in the arbitration may be entered in any court having jurisdiction
thereof. Any such arbitration shall be in the State of California or in the
state of your principal employment for the Company at the time your employment
terminates and shall be submitted to a single arbitrator appointed by the mutual
consent of the parties or, in the absence of such consent, by application of any
party to the American Arbitration Association. A decision of the arbitrator
shall be final and binding upon the parties. The Company will pay all fees and
costs of the arbitrator. The arbitrator shall award the prevailing party in any
such proceedings reasonable attorneys’ fees and costs (other than fees and costs
of the arbitrator) incurred in the action.

 

  7.3 Entire Agreement; Amendment. This Agreement contains the complete
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous
understandings and agreements, written or oral, between the parties relating to
the subject matter hereof. This Agreement may not be amended except in a written
document signed by you and the Company following express approval of the
amendment by the Board of Directors.

 

  7.4 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
and any such invalidity or unenforceability shall be deemed replaced by a term
or provision determined by the parties or the arbitrator as coming closest to
expressing the intention of the invalid or unenforceable term or provision.

 

  7.5

Notice. Any notice to be given hereunder shall be in writing and delivered
either in person, by nationally recognized overnight courier, or by registered
or certified first class mail, postage prepaid, addressed, if the Company, to
its Chief Financial Officer at its headquarters and, if to you, to your address
as last provided to the



--------------------------------------------------------------------------------

 

Company in writing. Either party may, by notice hereunder, change its address
for notices.

 

  7.6 Headings. The Section headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

 

  7.7 Amendment. This Agreement may be modified only by a written instrument
signed by you and by an expressly authorized representative of the Company.

 

  7.8 Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of
subsequent breach.

 

  7.9 Assignment. Neither the Company nor you may make assignment of this
Agreement or any interest herein, by operation of law or otherwise, without the
prior written consent of the other. Subject to the foregoing, this Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

  7.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which when together shall
constitute one and the same agreement.

 

  7.11 Liability Insurance. D&O liability insurance shall be provided to you by
the Company to the same extent that it is provided to the other executive
officers in the Company. The Company hereby represents and warrants that its D&O
liability insurance is in effect with customary terms and protections and such
insurance covers you as of the Effective Date.

 

  7.12 Indemnification. You shall be given the opportunity to enter into the
Company’s standard form of bilateral Indemnification Agreement which shall
contain customary terms and protections.

 

  7.13

Timing of Payments: Gross-Up Payment. In the event that at the time that your
employment with the Company terminates, the Company is publicly traded (as
defined in Section 409A of the Internal Revenue Code), any amounts payable under
this Agreement that would otherwise be considered deferred compensation subject
to the additional twenty percent (20%) tax imposed by Section 409A if paid
within six (6) months following the date of termination of Company employment
shall be paid at the time that will prevent such amounts from being considered
deferred compensation. In the event any payment, distribution or benefit
hereunder or otherwise would be subject to any excise tax under Section 4999 of
the Internal Revenue Code or any interest or penalties with respect thereto
(collectively “Excise Tax”), you shall be entitled to an additional payment (a
“Gross-Up Payment”) in an amount that results, after payment of all taxes,



--------------------------------------------------------------------------------

 

interest or penalties and Excise Tax imposed on the Gross-Up Payment, in the
retention by you of an amount of the Gross-Up Payment equal to the Excise Tax.

 

  7.14 Expenses. The Company shall pay any and all legal and other out-of-pocket
expenses incurred by you in connection with the negotiation and preparation of
this Agreement up to the sum of $7,500 on an after-tax basis.

You understand and agree that by accepting this offer, you represent to the
Company that your performance will not breach any other agreement to which you
are a party and that you have not entered into, and will not during the term of
your employment with the Company enter into, any oral or written agreement in
conflict with any of the provisions of this letter or the Company’s policies.
You are not to bring with you to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
you owe an obligation of confidentiality under any agreement or otherwise. The
Company does not need and will not use such information and we will assist you
in any way possible to preserve and protect the confidentiality of proprietary
information belonging to third parties. Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.

As an employee, you will be expected to adhere to the Company’s standards of
professionalism, loyalty, integrity, honesty, reliability and respect for all.
Please note that the Company is an equal opportunity employer. The Company does
not permit, and will not tolerate, the unlawful discrimination or harassment of
any employees, consultants, or third parties on the basis of sex, race, color,
religion, age, national origin or ancestry, marital status, veteran status,
mental or physical disability or medical condition, sexual orientation,
pregnancy, childbirth or related medical condition, or any other status
protected by applicable law.

 

 

 

 

 

 

 

 

 

 

Tom, if the foregoing accurately represents your understanding, please sign
below and return it to us, at which time it will become a legally-binding
agreement. Welcome aboard. We will accomplish great things together.



--------------------------------------------------------------------------------

Warmest regards,

By:

  LOGO [g78055img_02.jpg]  

Frederick Cary

 

Co-Principal Executive Officer and Director

 

ACCEPTED AND AGREED IN ALL RESPECTS:

By:

  LOGO [g78055img_03.jpg]  

Tom Tullie